Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 47, lines 32-34 (last three lines), copending applications 15/880,594; 15/880,599 and 15/880,604 should be updated to their corresponding publication numbers.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities: in lines 5-6, the term “derivatives” in the phrase “derivatives of hydrogenated castor oil derivatives” is superfluous.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim Rejections - 35 USC § 112 and 101
Claim 14 provides for the use of the composition of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 14 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in the recital of “3% of fatty acid” in line 7 (last line) because it is not clear what the basis of the percentage is. Presumably the percentage is “by weight of the composition” as disclosed in the specification at page 2, lines 35-37.

	The remaining claims, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-7 and  9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra et al. (US 2011/0099725), hereinafter “Dykstra.”
	Regarding claims 1-3, 5-7, 11-12, 14-17 and 19, Dykstra teaches a free-flowing particulate laundry detergent composition in Example 3 which comprises 29.7 wt% LAS (linear alkylbenzene sulfonate anionic surfactant), 20.5 wt% C12-14 EO9 alcohol ethoxylate (nonionic surfactant), 2.0 wt% C12-14 amine oxide surfactant (a total of 52.2 wt% surfactants), 6.2 wt% C12-18 fatty acid, 0.62 wt% fluorescent whitening agent(s), 1.3 wt% perfume microcapsules, sodium hydroxide to adjust pH to 8.2,  and 5 wt% water (see Table on page 13), wherein the nonionic surfactant in the total surfactants (i.e., surfactant system) is 20.5wt%/52.2wt% x 100 is 39.3 wt%; and the amine oxide in the surfactant system is 2.0 wt%/52.2 wt% x 100 is 3.83 wt%. The above free-flowing particulate laundry detergent composition was used to wash (i.e., treat) fabrics (i.e., textile garment).  In the above example, the weight ratio of the fatty acid to amine oxide is 6.2wt%:2.0wt% or 3.1:1, which meets the ratio recited in instant claim 6 and independent claim 15. Please note that Example 3 does not comprise alkyl ethoxy sulfate surfactants as recited in claims 2 and 16; and does not comprise silicone suds suppressor as recited in claims 3 and 17. Dykstra, however, fails to specifically disclose 5%, by weight of the surfactant system, of amine oxide, as recited in independent claims 1 and 15. 
 prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claim 4, Dykstra teaches the features as discussed above. Dykstra, however, fails to specifically disclose wherein from about 0.1% to about 100% of the carbon content of the nonionic surfactant, the amine oxide, or combinations thereof are derived from renewable resources as recited in claim 4.
	While Dykstra is silent as to the source of the carbon content of the nonionic surfactant, and/or the amine oxide, say as those disclosed in Example 3, the fact remains that the nonionic surfactant, and/or the amine oxide have carbon contents but of undisclosed sources. The carbon content source, then, is construed as a product-by-process limitation, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

	Hence, considering the above teachings of Dykstra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated branched anionic surfactant and/or branched non-ionic detersive surfactant which are derived from natural resources into the composition in its optimum proportions because this is one of the preferred embodiments taught by Dykstra in paragraph [0089]. 
Regarding claim 9, Dykstra teaches the features as discussed above. In particular, Dykstra teaches a total of 52.2 wt% surfactants; i.e., 29.7 wt% LAS (linear alkylbenzene sulfonate anionic surfactant) + 20.5 wt% C12-14 EO9 alcohol ethoxylate + 2.0 wt% C12-14 amine oxide. Dykstra, however, fails to specifically disclose the composition comprising from about 5% to about 50%, by weight of the composition, of the surfactant system. 
As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the 52.2 wt% total surfactants of Dykstra may be considered to read on the upper limit of about 50%, by weight of the composition, of the surfactant system as recited in instant claim 9.
Regarding claim 10, Dykstra teaches the features as discussed above. In addition, Dykstra teaches that the composition comprises detersive surfactant, preferably from 10 wt% to 40 wt% (see paragraph [0074]), wherein the detersive surfactant typically comprises anionic detersive 
Considering that Dykstra teaches that the composition comprises detersive surfactant, which typically comprises anionic detersive surfactant and non-ionic surfactant (i.e., surfactant system),  preferably from 10 wt% to 40 wt%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 13, Dykstra teaches the features as discussed above. In addition, Dykstra teaches that the composition may comprise hueing dye, wherein the hueing dye is formulated to deposit onto fabrics from the wash liquor so as to improve fabric whiteness perception (see paragraph [0121]).
	Regarding claim 18, Dykstra teaches the features as discussed above. In addition, Dykstra teaches that the composition may comprise a structurant selected from the group consisting of diglycerides and triglycerides, ethylene glycol distearate microcrystalline cellulose, cellulose-.

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shearouse et al. (US 2017/0198237), hereinafter “Shearouse.”
	Regarding claims 1, 3-11, 15, 17 and 19-20, Shearouse teaches a laundry detergent composition comprising: from about 1% to about 20% by weight of alkyl ether sulfate (which is an anionic surfactant) of the formula R1─(OCH2CH2)x─O─SO3M, where R1 is a non-petroleum derived, linear or branched fatty alcohol consisting of even numbered carbon chain lengths of from about C8 to about C20 (i.e., renewable source), and where x is from about 0.5 to about 8, and where M is an alkali metal or ammonium cation; from about 1% to about 15% by weight of fatty alcohol ethoxylate (which is a nonionic surfactant) of formula R2─(OCH2CH2)y─OH, where R2  is a non-petroleum derived, linear or branched fatty alcohol consisting of even numbered carbon chain lengths of from about C10 to about C18 (i.e., renewable source), and where y is from about 0.5 to about 15; from about 0.1% to about 5% by weight of amine oxide; from about 0.1% to about 5% of a cleaning polymer; from about 1% to about 15% by weight of a solvent comprising 1,2-propanediol; and water, where the composition is substantially free of dye and brightener (underlinings supplied; see paragraphs [0006], [0028]-[0029], [0036]-[0037]). The composition may include a high melting point fatty compound, like fatty acids, at a level of from about 0.1% to about 40%, preferably from about 1% to about 30%, more preferably from about 1.5% to about 16% by weight of the composition (see paragraph [0166]). In Example 1A, Shearouse teaches a liquid laundry detergent composition which comprises 7.00 
Regarding the amount of the fatty acid as recited in independent claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of the fatty acid in Example 1A to be within those recited because Shearouse teaches that the fatty acids are added to the composition at a level of from about 0.1% to about 40%, preferably from about 1% to about 30%, by weight of the composition as disclosed in paragraph [0166], hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the weight ratio of the fatty acid to amine oxide, considering that the level of fatty acid is from about 1% to about 40% by weight of the composition, as disclosed in paragraph [0166], and the amine oxide is from about 0.1% to about 5% by weight of the composition as disclosed in paragraph [0006], like 3 wt% in Example 1A above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 6 wt% fatty acid and 3 wt% amine oxide, which yields to a ratio of fatty acid to amine oxide of 6:3 or 2:1) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 12, Shearouse teaches the features as discussed above. In addition, Shearouse teaches that the detergent composition may comprise one or more types of perfume delivery systems, for example, perfume microcapsule (PMC) (see paragraph [0135]). 
	Regarding claim 13, Shearouse teaches the features as discussed above. While Shearouse teaches that the detergent composition is substantially free of dye and brightener as 
	Considering the above teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a hueing agent or a hueing dye into the composition in amounts of less than about 0.25% or 0.10% or 0.05% by weight of the composition because any one of these amounts is within the meaning of “substantially free of hueing dye” defined by Shearouse, i.e., less than about 0.5% as disclosed in paragraph [0016]. 
	Regarding claim 14, Shearouse teaches the features as discussed above. In addition, Shearouse teaches treating soiled laundry with the above detergent composition (see paragraphs [0190]-[0193]). 
	Regarding claim 18, Shearouse teaches the features as discussed above. In addition, Shearouse teaches that the detergent composition may comprise an adjunct material like structurants (see paragraph [0102]), wherein the structurant includes hydrogenated 
castor oil or derivatives thereof (see paragraph [0112]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or les material than those discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                      /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761